Continued Examination under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.  

REASONS FOR ALLOWANCE
	Claims 85-114 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 9/23/2020, which are incorporated herein by reference. Applicants' IDS submitted on 12/22/2020 did not change the previous determination of patentability since the references were either published after the effective filing date of the present application, or the references that were published before the effective filing date of the present application do not disclose the limitations of the cholesteryl ester vesicles loaded with at least one pharmaceutically active agent, that pass through cell membranes into the cytoplasm of cells intact, wherein the active agent is released in the cytoplasm by the intracellular action of cholesteryl ester hydrolase on the surface layer of the vesicles, such that the intracellular concentration of the active agent is substantially greater than when the agent is delivered to the cells in the absence of said vesicle, by taking advantage of the chylomicron system to deliver drugs to cells of the body, a mechanism leading to highly efficient delivery of actives to cells in a patient, and obvious variants of the composition.

 	Claims 85-97 and 104-114 are directed to an allowable product.
 	Claim 98 is directed to a method of administering an allowable product.
 	Claims 99-103 are directed to a method of making an allowable product. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615